Citation Nr: 1231653	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to April 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a June 2012 rating decision, the RO denied service connection for depression and personality disorder claimed as posttraumatic stress disorder.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case in May 2012.  The Veteran did not appeal the decision and, therefore, the issue is not before the Board.  

The appeal is remanded to the RO.


REMAND

In September 2009, the Veteran submitted a substantive appeal wherein he requested a hearing before the Board at the RO.  In September 2009, the RO sent the Veteran a letter notifying him that he could request a videoconference hearing, a hearing before the Board in Washington D.C., a hearing before the Board at the RO, or to withdraw his hearing request.  The Veteran did not respond to the letter or was scheduled for a hearing.  The Veteran's representative submitted a motion dated in August 2012 to request that the case be remanded to schedule a hearing before the Board at the RO.  As such, the requested hearing before the Board must be scheduled.

Accordingly, the case is remanded for the following action:

The Veteran's name must be placed on the docket for a hearing before the Board at the RO, according to the date of his September 2009 request for such a hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


